Citation Nr: 1003644	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-09 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to April 
1959, from October 1960 to February 1969, and from June 1969 
to February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for impotence, and declined to reopen a 
service connection claim for a bilateral knee disability.

In October 2008, the Board granted service connection for 
erectile dysfunction, and reopened the service connection 
claim for a bilateral knee disability.  The service 
connection claim for a bilateral knee disability was remanded 
for further development and has since returned to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  Service records show complaints of bilateral knee pain 
and polyarthralgias in the lower extremities, as well as 
diagnosis of "possible gouty arthritis." 

2.  A chronic bilateral knee disability is not shown to have 
been present during the Veteran's military service or until 
many years thereafter, and is not shown to be related to any 
incident of such service.  The medical evidence shows that 
the current knee disability, degenerative arthritis of the 
knees, is related to the normal aging process.  There is no 
current x-ray evidence of gouty arthritis of the knees.  


CONCLUSION OF LAW

A chronic bilateral knee disability was not incurred or 
aggravated in service, nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA letters were sent to the Veteran in February October 
2004, February 2005, and February 2009.  These letters 
informed the Veteran of what evidence was required to 
substantiate the service connection claim, and the Veteran's 
and VA's respective duties for obtaining evidence.  Also, the 
Veteran has been advised as to how effective dates are 
assigned.  See Dingess, supra.
VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder also contains the Veteran's service 
treatment records, VA medical evidence, and private medical 
evidence.  He has been medically evaluated in conjunction 
with this claim.   Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2009).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran is seeking service connection for a bilateral 
knee disability.  The medical evidence of record shows that 
he is currently diagnosed with degenerative arthritis of both 
knees.  

The Veteran asserts that his current bilateral knee 
disability had its onset during service; he attributes it to 
the cold and wet weather while serving in Vietnam, as well as 
to jumping in and out of helicopters.  His service personnel 
records show that the Veteran had Vietnam service, and his 
military occupational specialties included helicopter repair 
supervisor.  

Service treatment records dated in 1970 show complaints of 
aches in the joints, to include both knees.  In 1970, the 
Veteran was placed on profile for "possible gouty arthritis."  
A consultation report dated in November 1978 shows complaints 
of bilateral knee pain; and on examination, there was 
evidence of swelling, effusion, and redness.  In 1980, the 
Veteran was placed on profile for polyarthralgias in the 
lower extremities.  In September 1980, the Veteran underwent 
an examination upon retirement.  On the report of medical 
history, the Veteran indicated that he had or had had a 
"trick or locked knee."  The physician did not diagnose a 
knee disability during the retirement examination.

Post-service, in April 1981, the Veteran underwent a VA 
examination.  There was no evidence of heat, redness or 
swelling in either knee.  There was no limitation of motion 
in the right knee, and flexion was to 135 degrees in the left 
knee.  The examiner did not diagnose the Veteran with a knee 
disability during that examination.  

Thereafter, x-rays of the knees taken in 1995 show evidence 
of probable degenerative, medial meniscus tears, as well as 
ectopic bone, probably related to chronic patellar bursitis 
of the patella.

In June 1997, the Veteran underwent arthroscopic partial 
lateral meniscectomy and debridement of the right knee.

An October 1999 magnetic resonance imaging (MRI) scan report 
shows evidence of a medial meniscus tear in the left knee.  

A January 2005 VA joints examination was conducted but the 
Veteran's knees were not examined.

Pursuant to the Board's remand, the Veteran underwent a VA 
examination in March 2009.  The Veteran reported that he had 
developed bilateral knee pain during service and that he was 
diagnosed with gouty arthritis.  He also stated that he has 
had constant knee pain since service.  The March 2009 VA 
examiner examined the Veteran and x-rays of the knees were 
taken; impression was degenerative arthritis of the right and 
left knees, as well as bilateral knee pain, secondary to the 
arthritis.  

After having had the opportunity to review the Veteran's 
claims folder, the examiner provided an opinion in April 
2009, in which he stated that the Veteran's current bilateral 
knee disability, degenerative arthritis and bilateral knee 
pain, is less likely than not related to his military 
service.  The examiner stated that although the Veteran was 
treated for gout in service, there is no current diagnosis of 
gouty arthritis of the knee, noting that the current x-rays 
of the knees do not show evidence of gouty arthritis.  The 
examiner ultimately opined that Veteran's current 
degenerative arthritis of the knees is secondary to the 
normal aging process, and not to his military service.  The 
record does not contain a contrary medical opinion.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).

The Veteran is competent to provide evidence regarding his 
symptomatology.  See Layno, supra.  However, he, as a lay 
person, is not competent to offer a medical opinion as to 
cause or etiology of the claimed disability, as there is no 
evidence of record that either individual has specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In this case, while the Veteran had knee pain complaints 
during service and was diagnosed with "possible gouty 
arthritis," there is no showing of a chronic knee disability 
during service.  The Veteran's retirement examination was 
negative for a knee disability.  Though the Veteran complains 
that he has had knee pain since service, on VA examination in 
1981, shortly after service retirement, he did not complain 
of knee pain and examination of the knees revealed normal 
findings.  Furthermore, the examiner who provided the 2009 
opinion considered the Veteran's complaints of knee pain 
since service and concluded that it was still unlikely that 
current knee disability was related to the inservice knee 
problems.  This opinion by a medical expert outweighs the 
Veteran's anecdotal recollection of knee problems since 
service, since it includes a rationale and is consistent with 
the 1981 clinical record showing normal knees.  

For the reasons discussed above, the Board concludes that the 
current bilateral knee disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  The benefit-of- the-doubt 
doctrine has been considered, however, as the preponderance 
of the evidence is against the claim, it is inapplicable in 
the instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, 
supra.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


